UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-2315


JERRY W. MULLINS,

                    Plaintiff - Appellant,

             v.

THE UNION MEMORIAL HOSPITAL, INC.,

                    Defendant - Appellee,

             and

JOHNS HOPKINS HEALTH SYSTEMS CORPORATION, (JHHS); DR. JULES
ALEXANDER FELEDY, JR., MD; SUBURBAN HOSPITAL HEALTHCARE
SYSTEMS, INC., (SHHS); BETHESDA EMERGENCY ASSOCIATES LLC;
DR. MATTHEW LEONARD, MD; MEDSTAR HEALTH, INC.; DR. RIVER
ELLIOTT, MD; DR. NEIL ZIMMERMAN, MD,

                    Defendants.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:16-cv-01113-PX; 1:16-cv-01114-PX)


Submitted: April 25, 2019                                      Decided: April 29, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Jerry W. Mullins, Appellant Pro Se. Michelle Renae Mitchell, WHARTON, LEVIN,
EHRMANTRAUT & KLEIN, P.A., Annapolis, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Jerry W. Mullins appeals the district court’s order granting summary judgment to

the Defendants in his civil action under the Emergency Medical Treatment and Active

Labor Act, 42 U.S.C. § 1395dd (2012). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Mullins v. The Union Mem’l Hosp., Inc., Nos. 8:16-cv-01113-PX, 1:16-cv-01114-PX (D.

Md. Apr. 14, 2016).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                          AFFIRMED




                                          3